We are of the opinion that the judge of the superior court properly recommitted the case to the Industrial Board, and the judgment of affirmance is adhered to; but we direct that it be recommitted to the Industrial Board for a full reconsideration and rehearing, and not merely for the limited purpose of having the board determine the amount of compensation.Bituminous Casualty Co. v. Dyer, 62 Ga. App. 279, 283 (7 S.E.2d 415);  Whitfield v. American Mutual Liability InsuranceCo., 44 Ga. App. 478 (162 S.E. 297); Hartford Accident Indemnity Co. v. Cox, 191 Ga. 143 (11 S.E.2d 661), s. c.63 Ga. App. 763 (12 S.E.2d 110); Austin Brothers BridgeCo. v. Whitmire, 31 Ga. App. 560, 567 (121 S.E. 345).
Judgment affirmed, with direction. Broyles, C. J., andGardner, J., concur.